Exhibit 10.1

AMENDED AND RESTATED VOTING AGREEMENT

This AMENDED AND RESTATED VOTING AGREEMENT is dated as of December 9, 2015 (this
“Agreement”), and is among 313 Acquisition LLC, a Delaware limited liability
company (“Stockholder”), SunEdison, Inc., a Delaware corporation (“Parent”), and
SEV Merger Sub Inc., a Delaware corporation and an indirect wholly-owned
subsidiary of Parent (“Merger Sub”).

RECITALS

A. On July 20, 2015, the Stockholder, Parent and Merger Sub entered into the
Voting Agreement (the “Original Voting Agreement”).

B. Concurrently with the execution of this Agreement, Parent, Merger Sub and
Vivint Solar, Inc., a Delaware corporation (the “Company”), are entering into
the Amendment (the “Amendment”), dated as of the date hereof, to the Agreement
and Plan of Merger, dated as July 20, 2015 (as amended, and as it may be further
amended, supplemented, restated or otherwise modified from time to time, the
“Amended Merger Agreement”), pursuant to which, among other things, Merger Sub
will merge with and into the Company (the “Merger”) and each outstanding share
of Company Common Stock (other than Excluded Shares and Dissenting Stockholder
Shares) will be converted into the right to receive the Merger Consideration
specified therein.

C. As of the date hereof, Stockholder is the record and beneficial owner of
82,359,374 shares of Company Common Stock (the “Existing Shares” and,
collectively with any shares of Company Common Stock or any other voting
securities of the Company or any securities convertible or exercisable into or
exchangeable for any Company Common Stock or any other voting securities of the
Company subsequently acquired or otherwise beneficially owned, whether pursuant
to purchase or otherwise, and including any shares of Company Common Stock or
such other securities that Stockholder has the right to vote or share in the
voting of, the “Covered Shares”).

D. In furtherance of the Amendment, the parties hereto desire to amend and
restate the Original Voting Agreement in its entirety.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereby agree that the Original Voting
Agreement is hereby amended and restated in its entirety as follows:

ARTICLE I

DEFINED TERMS

1.1 Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Amended Merger Agreement.



--------------------------------------------------------------------------------

1.2 Other Definitions. For purposes of this Agreement:

(a) “Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.

(b) “beneficial ownership” by a Person of any securities means ownership,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, where such Person has or shares with another Person
(i) voting power which includes the power to vote, or to direct the voting of,
such security and/or (ii) investment power which includes the power to dispose,
or to direct the disposition of, such security; and shall otherwise be
interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 adopted by the SEC under the Exchange Act; provided, that for
purposes of determining beneficial ownership, a Person shall be deemed to be the
beneficial owner of any securities which may be acquired by such Person pursuant
to any Contract, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise (irrespective of
whether the right to acquire such securities is exercisable immediately or only
after the passage of time, including the passage of time in excess of 60 days,
the satisfaction of any conditions, the occurrence of any event or any
combination of the foregoing). The terms “beneficial owner,” “beneficially own,”
“beneficially owned” and similar terms shall have a correlative meaning.

(c) “control” means (i) the beneficial ownership of more than fifty percent
(50%) of the voting power of a Person, by contract or otherwise, or (ii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor, or otherwise.

(d) “DGCL” means the Delaware General Corporation Law.

(e) “LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of 313 Acquisition LLC, dated as of November 16, 2012, as
amended, supplemented, restated or otherwise modified from time to time.

(f) “Permitted Transfer” means a Transfer of Covered Shares by Stockholder to
any Affiliate of Stockholder (it being agreed that for purposes of the
definition of “Permitted Transfer” the term “control” (for purposes of
determining “Affiliate” status) shall be limited to clause (i) of the definition
of “control”) if the transferee of such Covered Shares evidences in a writing
reasonably satisfactory to Parent such transferee’s agreement to be bound by and
subject to the terms and provisions hereof and to make the representations and
warranties set forth herein to the same effect as Stockholder and to transfer to
Stockholder or one of its Affiliates such Covered Shares promptly upon such
transferee ceasing to be an Affiliate of Stockholder.

(g) “Permitted Transferee” means an Affiliate of Stockholder to which Covered
Shares are Transferred pursuant to a Permitted Transfer.

 

2



--------------------------------------------------------------------------------

(h) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity or a Governmental Authority.

(i) “Restricted Period” means the period from and including the date of this
Agreement through and including the date on which this Agreement is terminated
in accordance with Section 5.1.

(j) “Transfer” means, directly or indirectly (including a Transfer of control of
the Person that owns a majority of the voting securities of Stockholder as of
the date hereof), to sell, transfer, tender, assign, pledge, hypothecate,
encumber or dispose of, or to enter into any Contract, option or other
arrangement or understanding with respect to any of the foregoing, or a sale,
transfer, tender, assignment, pledge, hypothecation, encumbrance or disposition,
including by sale, merger, consolidation, liquidation, dissolution, dividend,
distribution, operation of law, Contract or otherwise (it being understood that
no Transfer shall be deemed to be made by Stockholder as a result of transfers
of limited liability company interests in Stockholder unless any such Transfer,
individually or together with all other Transfers, results in a direct or
indirect transfer of control of Stockholder).

ARTICLE II

VOTING

2.1 Agreement to Deliver Written Consent or to Vote. The parties hereby agree
that, during the Restricted Period, Stockholder shall be able to, at its option
and with the prior consent of the Company, deliver the Written Consent (as
defined in the Amended Merger Agreement) to the Company on the following terms
and conditions:

 

  a) If, subject to the following sentence, Stockholder elects to deliver the
Written Consent, such Written Consent must be in a form reasonably acceptable to
the Company and Parent. Notwithstanding anything to the contrary, in the event
that the Company has not exercised its option pursuant to Section 2.01(b)(ii) of
the Amended Merger Agreement, Stockholder shall not be permitted to deliver the
Written Consent.

 

  b)

In the event that the Company Stockholders’ Meeting is required to be held
pursuant to Section 5.01 of the Amended Merger Agreement, then at the Company
Stockholders’ Meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof,
Stockholder shall, to the fullest extent that the Covered Shares are entitled to
vote thereon, or in any other circumstance in which the vote, consent or other
approval of the stockholders of the Company is sought, (a) appear at each such
meeting or otherwise cause the Covered Shares beneficially owned by Stockholder
as of the applicable record date to be counted as present thereat for purposes
of calculating a quorum; and (b) vote (or cause to be voted), in person or by
proxy, all of the Covered Shares over which Stockholder has voting power as of
the applicable record date (i) in favor of the adoption of the Merger Agreement
and any other actions related thereto submitted to a stockholder vote pursuant
to the Merger Agreement or in furtherance of the Merger and (ii) against

 

3



--------------------------------------------------------------------------------

  any action or omission that would reasonably be expected to result in a
material breach of or failure to perform any representation, warranty, covenant
or agreement of the Company under the Merger Agreement or that would result in
any of the conditions set forth in Article VI of the Merger Agreement not being
satisfied or not being capable of being satisfied or (C) any action that would
prevent or materially delay or would reasonably be expected to prevent or
materially delay, the consummation of the Merger; provided that the Stockholder
may vote in favor of any Company Takeover Proposal that is recommended by the
Board of Directors of the Company in accordance with the terms of the Amended
Merger Agreement, which Company Takeover Proposal did not result from a breach
of Section 4.3 of the Amended Merger Agreement.

2.2 No Inconsistent Agreements. Stockholder hereby represents, warrants,
covenants and agrees that, except for this Agreement and the Original Voting
Agreement, Stockholder (a) has not entered into, and shall not enter into at any
time during the Restricted Period, any voting agreement, voting trust or similar
Contract, arrangement or understanding with respect to any Covered Shares, and
(b) has not granted, and shall not grant at any time during the Restricted
Period, a proxy, consent, power of attorney or similar Contract, arrangement or
understanding with respect to any Covered Shares, with any such prohibited
proxy, power-of-attorney or authorization purported to be granted by Stockholder
being void ab initio.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to Parent as follows:

(a) Organization and Qualification. Stockholder is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.

(b) Authorization; Validity of Agreement; Necessary Action. Stockholder has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery by Stockholder of this Agreement and the
performance by it of its obligations hereunder and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by
Stockholder, and no other actions or proceedings on the part of Stockholder or
any stockholder or equity holder thereof or any other Person are necessary to
authorize the execution and delivery by it of this Agreement, the performance by
it of its obligations hereunder or the consummation by it of the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by Stockholder and, assuming this Agreement is duly executed and
delivered by the other parties hereto, constitutes a legal, valid and binding
obligation of Stockholder, enforceable against it in accordance with its terms,
except as such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally, and general equitable principles.

 

4



--------------------------------------------------------------------------------

(c) Ownership. The Existing Shares are, and all of the Covered Shares will be,
through the last day of the Restricted Period, owned beneficially and of record
by Stockholder (except to the extent any such Covered Shares are Transferred
after the date hereof pursuant to a Permitted Transfer, in which case they will
be owned beneficially and of record by Stockholder and its Permitted
Transferees). Stockholder has good and marketable title to the Existing Shares,
free and clear of any Liens other than those imposed by applicable U.S. federal
and state securities laws. Stockholder and its Permitted Transferees have and
through the last day of the Restricted Period will have good and marketable
title to all the Covered Shares, free and clear of any Liens other than those
imposed by applicable U.S. federal and state securities laws. As of the date
hereof, the Existing Shares constitute all of the shares of capital stock of the
Company beneficially owned or owned of record by Stockholder.

(d) No Violation. The execution and delivery of this Agreement by Stockholder
does not, and the performance by Stockholder of its obligations under this
Agreement will not, (i) conflict with, violate or result in a breach of or
constitute a default under (or an event that with notice or lapse of time or
both would become a breach or default) the LLC Agreement and any other
organizational or governing documents of Stockholder, (ii) conflict with or
violate any law, ordinance or regulation of any Governmental Authority
applicable to Stockholder or by which any of its assets or properties is bound,
or (iii) conflict with, violate, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Lien on the
properties or assets of Stockholder pursuant to, any Contract to which
Stockholder is a party or by which Stockholder or any of its assets or
properties is bound, except for any of the foregoing as could not reasonably be
expected, either individually or in the aggregate, to impair the ability of
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

(e) No Consent. The execution and delivery of this Agreement by Stockholder does
not, and the performance by it of its obligations under this Agreement and the
consummation by it of the transactions contemplated by this Agreement will not,
require Stockholder to obtain any consent, approval, authorization or permit of
any Governmental Authority.

3.2 Representations and Warranties of Parent and Merger Sub. Each of Parent and
Merger Sub hereby represents and warrants (as to itself) to Stockholder as
follows:

(a) Organization and Qualification. It is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization.

(b) Authorization; Validity of Agreement; Necessary Action. It has the requisite
capacity and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by it and, assuming this
Agreement is duly executed and delivered by the other parties hereto,
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms, except as such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors’ rights generally, and general equitable principles.

 

5



--------------------------------------------------------------------------------

(c) No Violation. The execution and delivery of this Agreement by it does not,
and the performance by it of it obligations under this Agreement will not,
(i) conflict with, violate or result in a breach of or constitute a default
under any of its organizational or governing documents, (ii) conflict with or
violate any law, ordinance or regulation of any Governmental Authority
applicable to it or by which any of its assets or properties is bound, or
(iii) conflict with, violate, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Lien on its
properties or assets pursuant to, any Contract to which it is a party or by
which it or any of its assets or properties is bound, except for any of the
foregoing as could not reasonably be expected, either individually or in the
aggregate, to impair its ability to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(d) No Consent. The execution and delivery of this Agreement by it does not, and
the performance by it of its obligations under this Agreement and the
consummation by it of the transactions contemplated by this Agreement will not,
require it to obtain any consent, approval, authorization or permit of any
Governmental Authority.

ARTICLE IV

OTHER COVENANTS

4.1 Prohibition on Transfers, Other Actions. Stockholder hereby represents,
warrants, covenants and agrees not to, during the Restricted Period, directly or
indirectly, in one or a series of related transactions: (i) Transfer or offer,
agree, commit or consent to Transfer any of the Covered Shares or any right,
title or interest (including voting, economic or otherwise) therein, unless such
Transfer is a Permitted Transfer; (ii) enter into any Contract, arrangement or
understanding with any Person, or take any other action or omit to take any
action, that violates or conflicts with (or could reasonably be expected to
conflict with or violate) Stockholder’s covenants and obligations under this
Agreement; or (iii) take any action or omit to take any action that would
restrict (or could reasonably be expected to restrict) Stockholder’s legal
power, authority and right to comply with and perform its covenants and
obligations under this Agreement or make any of its representations or
warranties contained in this Agreement untrue or incorrect, nor has Stockholder
done any of the foregoing. Stockholder agrees that it shall not seek to
indirectly accomplish anything which it is not permitted to accomplish directly
under this Agreement. Any action, omission or attempted circumvention in
violation of this Section 4.1 will be void ab initio and be deemed a breach of
this Agreement. If any involuntary Transfer of any of the Covered Shares shall
occur, the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Covered Shares subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect until
valid termination of this Agreement.

 

6



--------------------------------------------------------------------------------

4.2 Stock Dividends and Related Matters. In the event of a stock split, stock
dividend or distribution, or any change in the Company Common Stock by reason of
any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Existing Shares”
and “Covered Shares” shall be deemed to refer to and include such shares as well
as all such stock dividends and distributions and any securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in any such transaction.

4.3 Certain Actions. Stockholder hereby agrees not to commence or join in, and
to take all actions necessary to opt out of any class in any class action with
respect to, any Transaction Litigation, including any claim (i) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Amended Merger Agreement, (ii) alleging a breach of any
fiduciary duty of the Company or the Company Board or its members in connection
with the Amended Merger Agreement or the transactions contemplated hereby or
thereby or (iii) seeking to exercise any statutory rights (including under
Section 262 of the DCGL) to demand appraisal of any Covered Shares that may
arise in connection with the Merger or the Amended Merger Agreement. For the
avoidance of doubt, Stockholder hereby irrevocably and unconditionally waives,
and agrees not to exercise, assert or perfect, any rights of dissent and
appraisal under Section 262 of the DGCL to the extent Stockholder is entitled to
such rights under such Section 262.

4.4 No Effect on Directors and Officers. Notwithstanding anything to the
contrary in this Agreement, any of Stockholder’s Affiliates or Representatives
that serve on the Company Board or as an officer of the Company may take any
actions in their capacities as such to the extent the Company Board is permitted
to take such actions under Section 4.03 of the Amended Merger Agreement, and
shall not be prevented from otherwise exercising his or her duties, obligations
or rights (including, without limitation, any rights to indemnification or
advancement of legal expenses) as a director or officer of the Company or
otherwise taking any action, in each case subject to the applicable provisions
of the Merger Agreement, while acting in such capacity as a director or officer
of the Company.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement shall remain in effect until the earliest to
occur of: (a) the Effective Time; (b) the termination of the Amended Merger
Agreement in accordance with its terms; (c) a Company Change of Recommendation
with regard to Company Takeover Proposal or an Intervening Event that is made in
the Post-Signing Period; (d) the making of any change, amendment or modification
by any party to, or waiver by the Company of, any provision of the Amended
Merger Agreement that reduces or changes the form of consideration payable
pursuant to the Amended Merger Agreement or that otherwise adversely affects
Stockholder, in each case without the prior written consent of Stockholder; and
(e) the Termination Date; provided, that the provisions of this Article V shall
survive any termination of this Agreement.

5.2 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to Stockholder or a transferee in a Permitted Transfer, as applicable, and
Parent shall have no authority to direct Stockholder or such transferee in the
voting or disposition of any of the Covered Shares, except as otherwise provided
herein.

 

7



--------------------------------------------------------------------------------

5.3 Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be delivered
either in person, by overnight courier, by registered or certified mail, or by
facsimile transmission or electronic mail, and shall be deemed to have been duly
given (a) upon receipt, if delivered personally or by overnight courier, with
overnight delivery and with acknowledgement of receipt requested, (b) three
(3) Business Days after mailing, if mailed by registered or certified mail
(postage prepaid, return receipt requested) or (c) on the Business Day the
transmission is made when transmitted by facsimile or electronic mail (provided,
that the same is sent by overnight courier for delivery on the next succeeding
Business Day, with acknowledgement of receipt requested), to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

if to Parent or Merger Sub, to: SunEdison, Inc. 13736 Riverport Drive, Suite 180
Maryland Heights, Missouri Telecopy No.: (866) 773-0791 Attention:       General
Counsel with a copy (which shall not constitute notice) to: Kirkland & Ellis LLP
601 Lexington Avenue New York, NY 10022 Telecopy No.: (212) 446-4900 Attention:
George Stamas                 Mark Director                 Dan Michaels Email:
gstamas@kirkland.com             mark.director@kirkland.com
            daniel.michaels@kirkland.com

 

8



--------------------------------------------------------------------------------

if to Stockholder, to: 313 Acquisition LLC 4931 North 300 West Provo, Utah 84604
Telecopy No.: (801) 377-4116 Attention: Todd Pedersen; Alex Dunn with a copy
(which shall not constitute notice) to: c/o The Blackstone Group 345 Park Avenue
New York, New York 10154 Telecopy No.: (212) 583-5710 Attention: Peter Wallace
with a copy (which shall not constitute notice) to: Simpson Thacher & Bartlett
LLP 425 Lexington Avenue New York, New York 10017-3954 Telecopy No.: (212)
455-2502 Attention: Wilson S. Neely Email: wneely@stblaw.com

5.4 Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement is the product of negotiation
by the parties having the assistance of counsel and other advisers. It is the
intention of the parties that this Agreement not be construed more strictly with
regard to one party than with regard to the other.

5.5 Counterparts. This Agreement may be executed by facsimile or other image
scan transmission and in counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties and delivered to the other parties, it being understood
that all parties need not sign the same counterpart.

 

9



--------------------------------------------------------------------------------

5.6 Entire Agreement. This Agreement and, to the extent referenced herein, the
Amended Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written and oral, that may have related to the subject matter hereof in any way.

5.7 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflict of laws and matters related to
the fiduciary obligations of the Company Board shall be governed by the laws of
the State of Delaware.

(b) Each of the parties (i) irrevocably submits itself to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, to the extent
such court does not have jurisdiction, the United States District Court of the
District of Delaware, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, in any suit, action or proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
herein, (ii) agrees that every such suit, action or proceeding shall be brought,
heard and determined exclusively in such court, (iii) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such court, (iv) agrees not to bring any suit, action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated herein in any other court, and (v) waives any defense
of inconvenient forum to the maintenance of any suit, action or proceeding so
brought.

(c) Each of the parties agrees that service of any process, summons, notice or
document in the manner set forth in Section 5.3 shall be effective service of
process for any action, suit or proceeding brought against it.

5.8 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
ANY CONTROVERSY INVOLVING ANY REPRESENTATIVE OF PARENT, MERGER SUB OR
STOCKHOLDER UNDER THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.8.

 

10



--------------------------------------------------------------------------------

5.9 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by Parent, Merger Sub and Stockholder. Each party may waive
any right of such party hereunder by an instrument in writing signed by such
party and delivered to the other party.

5.10 Remedies.

(a) The parties agree that irreparable damage would occur and that the parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in the
event of any breach or threatened breach by any other party of any covenant or
obligation contained in this Agreement, the non-breaching party shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the performance of the
terms and provisions of this Agreement, without the necessity of securing or
posting bonds or similar undertakings in connection therewith, this being in
addition to any other remedy which may be available to such non-breaching party
at law or in equity, including monetary damages. Each party hereto agrees that
it will not oppose the granting of an injunction, specific performance and other
equitable relief on the basis that (i) the other party has an adequate remedy at
law or (b) an award of specific performance is not an appropriate remedy for any
reason at law or in equity. Notwithstanding anything in this Agreement to the
contrary, such remedies as provided herein shall be the exclusive remedies of
the parties hereto, and each party hereto waives all other remedies, including
monetary remedies, with respect to any breaches of the terms hereof.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

5.11 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

5.12 Successors and Assigns; Third Party Beneficiaries. Except in connection
with a Permitted Transfer as provided herein, neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part, by any party without the prior written consent of the other
parties hereto. Subject to the foregoing, this Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer on any Person other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement; provided, each Non-Recourse
Party shall be a third party beneficiary with respect to the provisions of
Section 5.15 and entitled to enforce the terms thereof.

 

11



--------------------------------------------------------------------------------

5.13 Capacity as a Stockholder. Stockholder makes its agreements and
understandings herein solely in its capacity as the record holder and beneficial
owner of the Covered Shares.

5.14 Fees and Expenses. Each party hereto shall pay its own fees and expenses
(including those of its counsel and other advisors) incurred in connection with
this Agreement.

5.15 No Recourse. This Agreement may only be enforced against, and any claims or
causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto (including, for the avoidance of doubt, any Permitted Transferees) and no
former, current or future equity holders, controlling persons, directors,
officers, employees, agents or Affiliates of any party hereto or any former,
current or future stockholder, controlling person, director, officer, employee,
general or limited partner, member, manager, agent or Affiliate (other than
Stockholder) of any of the foregoing, including the Company (each, unless a
Permitted Transferee, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party. For the avoidance of doubt, nothing in this Section 5.15
shall be deemed to limit, restrict or otherwise affect in any way any rights or
remedies available under the Amended Merger Agreement.

5.16 Adjustments. In the event that the Company changes the number of shares of
Company Common Stock, or securities convertible or exchangeable into or
exercisable for shares of Company Common Stock, as applicable, issued and
outstanding prior to the Effective Time as a result of a reclassification, stock
split (including a reverse stock split), stock dividend or distribution,
subdivision, exchange or readjustment of shares, or other similar transaction,
then the terms “Existing Shares” and “Covered Shares” shall be deemed to refer
to and include such shares as well as all such stock dividends and distributions
and any securities of the Company into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

313 ACQUISITION LLC         By:           /s/ Alex Dunn  

 

  Name: Alex Dunn   Title: President

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

SUNEDISON, INC. By           /s/ Ahmad Chatila  

 

  Name: Ahmad Chatila   Title: President and Chief Executive Officer SEV MERGER
SUB INC. By           /s/ Brian Wuebbels  

 

  Name: Brian Wuebbels   Title: Authorized Officer

[SIGNATURE PAGE TO VOTING AGREEMENT]